Citation Nr: 1547467	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  14-00 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI).


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1987 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas.






FINDINGS OF FACT

1.  Service Treatment Records (STRs) reflect the Veteran suffered an injury to his head in service that resulted in a laceration and a no-helmet profile for 10 days.

2.  The Veteran was diagnosed with a mild TBI during the pendency of his claim.

3.  The file contains competent medical evidence of a nexus between the Veteran's TBI and his in-service head injury. 


CONCLUSION OF LAW

Service connection for a TBI is warranted.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313   (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999). 

Analysis

The Board notes that the Veteran is currently service connected for migraine headaches, evaluated as 50 percent disabling, major depressive disorder secondary to headaches, evaluated as 50 percent disabling, and a right knee disability, evaluated as 10 percent disabling.  

The Veteran is seeking entitlement to service connection for a TBI.  The Veteran has alleged a minor head injury in 1987 during basic training, and a more substantial head injury which resulted in a brief loss of consciousness in 1989, when he was struck in the head with a bottle.  

An essential element to a service connection claim is a current disability.  A VA 
examination was conducted in October 2009, with follow up neuropsychological testing in November 2009.  An addendum opinion was provided by the October 2009 examiner in January 2010.  The examiner assessed that the Veteran had a  "head injury with very brief loss of consciousness in the service which would be classified as a very mild traumatic brain injury."  See October 2009 VA examination report.  The examiner opined that the Veteran's "headaches appear to be posttraumatic and related to the head injuries in service."  See January 2010 examination report.  Thus, the Veteran has a current disability.

A second element in a claim for service connection is an in-service incurrence or aggravation of a disease or injury.  STRs pertaining to the Veteran's 1989 head injury and treatment are meager, but do exist.  A radiology report from November 1989 reflects the Veteran was "hit in back of head w/ bottle - 1" laceration."  The report reflects that test results were within normal limits and no fractures were seen.  A treatment record dated four days later reflects that the Veteran had a laceration on his head and contains a request for a no-helmet profile for 10 days.  Based on the record, the Board finds the second element has been met.  

A final element necessary to establish a claim for service connection is a link, or nexus, between the claimed in-service disease or injury and the present disability.  The Board finds the competent evidence of record establishes a nexus between the Veteran's current TBI and active duty service.  After examining the Veteran and reviewing the claims file, the October 2009 examiner concluded the Veteran had a  "head injury with very brief loss of consciousness in the service which would be classified as a very mild traumatic brain injury."  

In sum, the Board finds that all three elements of a service connection claim for a TBI have been met.  Based on the foregoing, and in giving the benefit of the doubt to the Veteran, service connection for a TBI is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).


ORDER

Service connection for a TBI is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


